Case 2:19-cv-12574-MAG-APP ECF No. 5 filed 09/10/19   PageID.83   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LINDA SUE SEXTON and
MICHAEL SEXTON,

      Plaintiffs,                       HON. MARK A. GOLDSMITH
v.                                      Case No. 2:19-cv-12574-MAG-APP

LARRY LYNN DUNN, THOMAS
CERNUTO, REDFORD CHARTER
TOWNSHIP, a municipal corporation,      NOTICE OF APPEARANCE
jointly and severally,

      Defendants.


 HADDAD LAW FIRM, PLC                KELLER THOMA, P.C.
 Issa G. Haddad (P71699)             Thomas L. Fleury (P24064)
 Attorney for Plaintiffs             Gouri G. Sashital (P64628)
 30600 Telegraph Road, Suite 3150    Kathryn E. Jones (P75431)
 Bingham Farms, MI 48025             Attorneys for Defendant Cernuto
 (248) 633-8500                      26555 Evergreen, Suite 1240
 issa@haddlaw.com                    Southfield, MI 48076
                                     (313) 965-0857/Fax: (313) 965-4480
 MARKO LAW, PLLC                     tlf@kellerthoma.com
 Jonathan R. Marko (P74250)          gsr@kellerthoma.com
 Attorney for Plaintiffs             kej@kellerthoma.com
 27735 Jefferson Avenue
 St. Clair Shores, MI 48081          CUMMINGS, McCLOREY,
 (616) 813-7627                      DAVIS & ACHO
 jon@jmarkolaw.com                   Suzanne P. Bartos (P36490)
                                     Attorney for Defendant
 LAKIN LAW PLLC                      Redford Charter Township
 Marc R. Lakin (P41147)              17436 College Parkway
 Attorney for Defendant Dunn         Livonia, MI 48152
 283 E. Frank Street                 (734) 261-2400/Fax: (734) 261-4510
 Birmingham, MI 48009-3636           sbartos@cmda-law.com
 (248)723-1199/Fax: (248) 594-7546
 marclakin@mac.com
Case 2:19-cv-12574-MAG-APP ECF No. 5 filed 09/10/19         PageID.84    Page 2 of 2




                          NOTICE OF APPEARANCE

      THOMAS L. FLEURY of the law firm KELLER THOMA, P.C., hereby

enters his appearance as counsel on behalf of Defendant Thomas Cernuto in

connection with the above-captioned matter.

                                              Respectfully submitted,

                                              KELLER THOMA, P.C.

                                       By:     /s/ Thomas L. Fleury
                                              Thomas L. Fleury (P24064)
                                              Attorneys for Defendant Cernuto
                                              26555 Evergreen Road, Suite 1240
                                              Southfield, MI 48076
                                              (313) 965-0857
Dated: September 10, 2019                     tlf@kellerthoma.com


                         CERTIFICATE OF SERVICE

I hereby certify that on September 10, 2019, I electronically filed the foregoing
paper, Notice of Appearance with the Clerk of the Court using the ECF system
which will send notification to all counsel of record, and via First Class, U.S. Mail
upon:
Issa G. Haddad                               Marc R. Lakin, Esq.
Haddad Law Firm, PLC                         Lakin Law PLLC
30600 Telegraph Road, Suite 3150             283 E. Frank Street
Bingham Farms, MI 48025                      Birmingham, MI 48009-3636

Jonathan R. Marko, Esq.                      Suzanne P. Bartos, Esq.
Marko Law, PLLC                              Cummings, McClorey, Davis & Acho
Attorney for Plaintiffs                      17436 College Parkway
27735 Jefferson Avenue                       Livonia, MI 48152
St. Clair Shores, MI 48081
                                       By:    /s/Thomas L. Fleury
                                              Thomas L. Fleury (P24064)
